UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1879


NATHANAEL HARSY,

                    Plaintiff - Appellant,

             v.

MID-AMERICA APARTMENT COMMUNITIES, INC.; MID-AMERICA
APARTMENTS, L.P.; MIDWAY SERVICES, INC.,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:17-cv-00087-LO-JFA)


Submitted: November 21, 2017                                Decided: November 27, 2017


Before WYNN and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Nathanael Harsy, Appellant Pro Se. Laura W. Hays, LYNCH, CORNETT, HAYES &
SELI, P.C., Richmond, Virginia; David Patrick Corrigan, Melissa Yvonne York,
HARMAN CLAYTOR CORRIGAN & WELLMAN, P.C., Glen Allen, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nathanael Harsy seeks to appeal the district court’s order dismissing as without

merit his civil complaint. We dismiss the appeal for lack of jurisdiction because the

notice of appeal was not timely filed.

       Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on June 23, 2017. Harsy filed

the notice of appeal on July 25, 2017. Because Harsy failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period, we dismiss the appeal.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 DISMISSED




                                              2